Citation Nr: 1541079	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-33 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative disc disease of the thoracic and lumbar spines.

2. Entitlement to service connection for a cervical spine disability. 

3. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to April 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In July 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The Veteran also appealed the July 2011 denial of a claim of entitlement to service connection for dysuria.  However, in his December 2012 VA Form 9, he limited his appeal to the issue of an increased rating for his spine disability.  Therefore, the Board does not have jurisdiction over the service connection claim for dysuria at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA examination was conducted in May 2011, but the Board determines that the examination provides an insufficient basis for rating the Veteran's thoracic and lumbar spine disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition to the examination being over four years old, the Veteran's testimony in July 2015 suggests that his thoracic and lumbar spine disability has become worse since that time.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the appeal is remanded so that another VA examination to assess the severity of the Veteran's service-connected spine disability may be scheduled. 

The Veteran's claims of entitlement to service connection for a cervical spine disability and entitlement to TDIU were denied in a June 2013 rating decision.  In an August 2013 VA Form 9, the Veteran indicated that he was appealing the thoracic spine disability rating and the denial of TDIU.  The issue of entitlement to TDIU is part and parcel of an increased rating claim; therefore, this issue is part of the appeal for an increased rating for the Veteran's thoracic and lumbar spines and already before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board observes that no VA examination was conducted to assess the Veteran's ability to obtain and maintain substantially gainful employment, and so such examination must be scheduled. 

Further, the Veteran addressed his cervical spine disability in the August 2013 VA Form 9.  As this submission was filed within a year of the June 2013 rating decision, the Board determines it may be reasonably construed as a notice of disagreement with that decision.  Therefore, the issue of entitlement to service connection for a cervical spine disability is remanded so that a statement of the case (SOC) may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the record indicates that the Veteran receives treatment at various VA facilities, but the most recent VA treatment notes are dated in September 2012. Therefore, all treatment notes for the Veteran dated from September 2012 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

 Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from September 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Issue an SOC that addresses the Veteran's appeal of the June 2013 denial of entitlement to service connection for a cervical spine disability.

3. Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected thoracic and lumbar spine disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disability must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion of the thoracolumbar spine, in degrees, noting by comparison the normal ranges of motion of the spine.  The examiner should document if the Veteran experiences pain during the range of motion testing, and if so, at what degree the pain begins.  Any functional loss noted must be identified; if the functional loss results in additionally limited range of motion, the examiner should state the degree to which the range(s) of motion is additionally limited. It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's thoracolumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's thoracolumbar spine disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected thoracolumbar spine disability must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician, and the frequency and total duration of such episodes over the course of the past 12 months.

4. Schedule the Veteran for an evaluation by a vocational specialist to determine the impact that all of his service-connected disabilities have on his employability.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The claims file must be made available for review in conjunction with the evaluation.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history. Based on a review of the claims file, the examiner must provide an opinion as to the functional effects that the Veteran's service connected disabilities have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience. When providing this opinion the examiner should not consider the effect of age or any nonservice-connected disabilities. 

A complete rationale must be provided for any opinion offered. 

5. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2015).

6. If the threshold disability rating for consider of TDIU under 38 C.F.R. § 4.16(a) are not met, the RO must refer the appeal to the Director of Compensation for consideration of an extra-schedular rating under 38 C.F.R. § 4.16(b).

7. After completing the above development and any other development deemed necessary, the RO should readjudicate the issue and, if any benefit sought remains denied, provide a supplemental SOC to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




